t c memo united_states tax_court mahmoud m and siri l soltan petitioners v commissioner of internal revenue respondent docket no filed date mahmoud m soltan and siri l soltan pro_se blaine holiday for respondent memorandum findings_of_fact and opinion morrison judge on date respondent the commissioner of internal revenue whom we refer to here as the irs mailed petitioner mrs siri l soltan notices of deficiency for the taxable years and in those notices the irs determined the following deficiencies in income_tax with additions to tax for late filing late payment and failure to pay estimated income_tax additions to tax_deficiency sec_6651 sec_6651 dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_6654 -0- -0- -0- dollar_figure year by separate notice also mailed on the same date to petitioner mahmoud m soltan the irs determined the following deficiency and additions to tax for late filing late payment and failure to pay estimated income_tax year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure additions to tax the issues for decision affecting mrs soltan are whether she is liable for income_tax on her wages earned in and whether she is liable for the sec_6651 late-filing addition_to_tax for and whether she is liable for the sec_6651 late- payment addition_to_tax for and and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure whether she is liable for the sec_6654 failure-to-pay- estimated-tax addition_to_tax for the issues for decision affecting mr soltan are whether he is liable for income_tax on his wages earned in whether he is liable for the sec_6651 late-filing addition_to_tax for whether he is liable for the sec_6651 late-payment addition_to_tax for and whether he is liable for the sec_6654 failure-to-pay-estimated-tax addition_to_tax for findings_of_fact some of the facts have been deemed established for purposes of this case in accordance with rule f we incorporate these facts into our findings by this reference the soltans are married and resided in minnesota when the petition was filed in the soltans operated a business from leased premises--before their landlord evicted them seeking to recover compensation_for the eviction the soltans filed an insurance claim with the state farm insurance_company the soltans now claim that their loss from this eviction was deductible and that 2at trial in st paul minnesota on date the soltans were orally ordered to show cause as to why proposed facts and evidence should not be accepted as established under rule f on the same date this court made the order to show cause under rule f absolute and deemed established the facts and evidence as set forth in the irs’s proposed stipulation of facts for purposes of this case the court also received into evidence exhibits 1-j through 16-j attached to the proposed stipulation of facts the loss produced a net_operating_loss that must be carried forward to the tax years at issue deductions for these losses would have presumably been reflected in income_tax returns filed for but the soltans did not file a return for that year the eviction in is also significant according to the soltans because they argue that the federal government was liable for their claim against state farm and that this liability can be used to wipe out their federal tax obligations the soltans admit that their insurance claim was never reduced to an actual judgment against state farm much less against the federal government 3the soltans submitted documents after trial that shed some light on their insurance claim against state farm the documents are summarized in the paragraph below the documents do not on their face seem unreliable however we decline to re-open the record to admit these documents into evidence for reasons explained further below thus the paragraph that follows is not incorporated in our official findings_of_fact the excluded documents suggest the soltans operated a gift shop in the radisson hotel building in st paul the premises of the gift shop was leased from the landlord by mr soltan in the landlord evicted mr soltan from the shop thus impairing or wiping out the value of the business to recoup this loss the soltans filed an insurance claim with their insurance_company state farm state farm denied the claim repeatedly over the ensuing years because it said that none of the provisions of the policy required state farm to reimburse the soltans for their loss one provision of the policy protected the soltans from suits by their tenants for wrongful eviction but it did not cover the soltans for the losses from being wrongfully evicted by their landlord in mr soltan attempted to reformulate the insurance claim to squeeze it into the wrongful-eviction provision of the insurance_policy mr soltan told state farm that he had subleased the shop to his wife continued the soltans did not file timely tax returns during the years at issue in this case these years are for mrs soltan and and for mr soltan the year both soltans submitted form w-4s to their employers in which they certified that they were exempt from income_tax_withholding as a consequence no income_tax was withheld from the soltans’ earnings for the years at issue mrs soltan earned the following wages during each year continued and that he had wrongfully evicted his wife from the shop in mr soltan urged state farm to pay him money to compensate him for his wife’s unfiled claim against him for wrongful eviction not surprisingly state farm rejected the reformulated claim in his trial testimony mr soltan gave a less comprehensible version of the off-the-record story we have pieced together above he testified when the landlord seized the business from me and not from her but the insurance it cover her and it did not cover me and since i wasn’t covered she was the one that’s covered by that policy but so the only way we can receive it is if she blamed me for it because that’s how they set up the insurance_policy so we filed a claim we just waiting to receive our money from the insurance_company because the insurance_company had a subrogation issue with the landlord sic 4the record does not reveal whether mr soltan filed returns for the taxable years through employer giannis llc grazzi italian cafe inc giannis llc giannis llc kelber catering inc csm lodging services inc kelber catering inc bloomington hotel inc year wages dollar_figure big_number big_number big_number big_number big_number big_number in mr soltan earned wages of dollar_figure from csm lodging services inc dollar_figure from kelber catering inc and dollar_figure from bloomington hotel inc the soltans received each item of wage income above and received forms w-2 reflecting all of the income on date the irs prepared substitute for returns pursuant to sec_6020 for mrs soltan for the and taxable years it also prepared a substitute for return for mr soltan for the taxable_year the filing_status was listed as single in each substitute for return the irs issued a separate notice_of_deficiency for each of those tax years on date determining the deficiencies and additions to tax listed above mrs soltan finally submitted form 1040s dated date to the irs for the taxable years and she listed her filing_status as married_filing_separately the form 1040s contained zeroes in all boxes except for question marks placed in the wage and adjusted_gross_income boxes she wrote exempt status on employer’s w-4 in the exemptions section of the forms and she left blank the box in which a taxpayer claims the total number of exemptions the soltans sent to the irs a form 1040x amended u s individual_income_tax_return for the taxable_year in which they reported dollar_figure of adjusted_gross_income dollar_figure of itemized_deductions and dollar_figure of taxable_income both mr and mrs soltan signed the form 1040x which the irs received on date they left the filing_status blank they wrote exempt status where the form requests the dollar amount associated with the number of exemptions claimed the soltans also wrote exempt status on employer’s w-4’s in the section requesting the correct number of exemptions in the section entitled explanation of changes they stated we did not file a tax_return for tax_year ending date we claimed ‘exempt status’ on our employer’s w-4’s the soltans filed a timely petition with this court on date in which they requested that the court p lease note the tax exempt status that was filed on the w-4’s with our employers they filed an amended petition on date in which they explained the relief that we request is that we receive a redetermination that we are not deficient in our income_tax for the above-referenced tax periods we claimed exempt on our employer’s w-4 forms therefore federal taxes were not withheld from our income this case was called from the calendar for the trial session of this court on date at st paul minnesota and a trial was held i deficiencies opinion the soltans bear the burden_of_proof as to the determination of the deficiencies contained in the notices see rule a 290_us_111 sec_61 states that gross_income includes compensation_for services the soltans earned the wages determined to be income in the notices of deficiency and received form w-2s from their various employers reporting to the soltans and to the irs that they received the wages the soltans proffer two arguments why they nevertheless have no tax_liability for the tax years at issue a offset argument first the soltans assert that their claim against state farm should offset their federal tax_liability because state farm is reinsured by the u s treasury but the soltans submitted no evidence that they reduced their breach-of-contract claim to a judgment against state farm much less a judgment directly against the federal government to the contrary they admitted at trial that they were still dealing with state farm through its internal claims process this court cannot decide offset claims against the federal government that require us to adjudicate underlying non-tax disputes that are outside of this court’s limited jurisdiction broemer v commissioner tcmemo_2009_ the court cannot adjudicate an offset claim because it has no jurisdiction over tort claims against the u s government related to an alleged conspiracy watts v commissioner tcmemo_1995_196 the court cannot resolve an offset claim because it has no jurisdiction over a taxpayer’s claim for back wages for purportedly serving as president of the united_states akins v commissioner tcmemo_1993_256 the court cannot decide an offset claim because it has no jurisdiction over a taxpayer’s claim that he sustained injury due to federal government’s failure to enforce criminal laws affd without published opinion 35_f3d_577 11th cir randall v commissioner tcmemo_1993_207 the court cannot adjudicate an offset claim because it has no jurisdiction over a taxpayer’s claim for insurance reimbursement by a u s government-owned medical insurer for medical services performed for an insured patient affd without published opinion 29_f3d_621 2d cir the broemer court explained in the context of a tax collection case the tax_court is a court of limited jurisdiction lacking general equitable powers 484_us_3 while we may apply equitable principles in deciding matters over which we are specifically granted jurisdiction we may not exercise general equitable powers to expand that statutorily prescribed jurisdiction 92_tc_776 at the time of the cdp hearing petitioner's tort claims had not been liquidated or established evaluating the appeals officer's decision to reject his offset argument would require us to determine the merits and value of the underlying claims none of the cases petitioner cites give the court jurisdiction to adjudicate torts broemer v commissioner supra we cannot render a decision on the merits of the soltans’ breach-of-contract claim and thus have no jurisdiction over their offset claim b deduction for loss of the business and the resulting net_operating_loss the soltans argue that the loss of their business on account of their eviction in entitled them a deduction under sec_165 for the tax_year and that they had a net_operating_loss for that they should be permitted to carry over to the tax years at issue they claim that the net_operating_loss exceeds their cumulative gross_income in all of the tax years at issue a net_operating_loss occurs in a tax_year when deductions as modified by sec_172 exceed gross_income for that year sec_172 sec_172 as in effect before the passage of the taxpayer_relief_act_of_1997 p l 111_stat_788 provides that a net_operating_loss is first carried back taxable years and then carried forward for taxable years the taxpayer may elect to waive the carryback but otherwise cannot choose the year in which to apply the loss we may determine the amount of a net_operating_loss for a year even if an assessment of tax for that year is barred in order to help determine the correct amount of a net_operating_loss_carryover to the tax years at issue sec_6214 the court may consider facts related to other tax years in order to redetermine the amount of deficiency for the tax_year at issue 95_tc_257 thus we may determine the amount of the net_operating_loss in and can do so even if is a time-barred year to allow us to determine the soltans’ tax_liability for the years at issue these years are and for mrs soltan and for mr soltan to claim any deduction the taxpayer must identify the deduction and prove that he or she meets the requirements for claiming it 503_us_79 292_us_435 wilson v commissioner tcmemo_2001_139 a taxpayer must maintain records sufficient to substantiate the amounts of deductions claimed and has the burden of proving that amount sec_6001 65_tc_87 affd 540_f2d_821 5th cir sec_1_6001-1 income_tax regs if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount we may estimate the amount bearing heavily against the taxpayer whose inexactitude is of his own making the cohan_rule 39_f2d_540 2d cir the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise the soltans have failed to substantiate the amount or character of any loss under these circumstances the soltans are not entitled to a deduction under sec_165 accordingly we allow no net_operating_loss_deduction to either petitioner for any_tax year at issue we sustain the irs’s deficiency determinations in the notices of deficiency for all of the tax years at issue ii additions to tax the irs bears the burden of production with respect to the additions to tax determined under sec_6651 and and sec_7491 this means that once the taxpayer files a petition alleging an error in the determination of an addition_to_tax the taxpayer’s challenge will succeed unless the irs produces evidence that the addition_to_tax is appropriate 118_tc_358 once the irs has produced the evidence demonstrating that the addition_to_tax is appropriate the taxpayer must provide the court with sufficient evidence to convince the court that the irs’s determination is incorrect 116_tc_438 the burden_of_proof remains on the taxpayer regarding various defenses that the taxpayer can assert in response to various additions to tax such as that the taxpayer had reasonable_cause for engaging in the conduct id pincite a sec_6651 failure-to-file addition_to_tax the irs determined that mrs soltan was liable for the sec_6651 late-filing addition_to_tax for the tax years and and that mr soltan was liable for the addition_to_tax for sec_6651 imposes an addition_to_tax for failing to file a return by the filing deadline determined by taking into account any extensions unless such failure is due to reasonable_cause and not due to willful neglect the late-filing addition_to_tax i sec_5 percent of the net amount_required_to_be_shown_as_tax on the return for each month such failure continues not to exceed percent in the aggregate sec_6651 b the five-percent addition_to_tax is reduced by the amount of the addition_to_tax under sec_6651 for late payment that is percent for each month in which both penalties apply sec_6651 therefore the effective late filing rate for the period in which both additions to tax apply i sec_4 percent per month sec_6651 c the soltans admitted at trial that they did not file returns for any of the years at issue until date long after the expiration of the late-filing penalty periods applicable to the tax years at issue consequently the irs has met its burden of producing evidence that the late-filing addition_to_tax should be imposed for each of the tax years at issue the soltans have not demonstrated that they have reasonable_cause for their failure_to_file timely returns at trial mr soltan testified that we always filed jointly for the last years thus the soltans were familiar with their obligation to file a return mr soltan explained their failure_to_file we were probably under the impression that since we were exempt and there wasn’t any withholding we maybe didn’t see the need to file a return the soltans filled out form w-4s claiming that they were exempt from withholding because for each tax_year they certified that they expected to have no tax_liability for the year and that they had no tax_liability for the prior year these certifications were false they were based according to 5we infer that mr soltan meant that he and his wife filed joint returns for the years before there is nothing in the record to indicate that they filed timely returns after that the soltans on their supposed net_operating_loss and their unfiled insurance lawsuit against the federal government an individual taxpayer must file a return if gross_income exceeds the threshold_amount specified by sec_6012 the soltans undertook no steps to determine if they had an obligation to file they did not consult a tax professional see huang v commissioner tcmemo_1997_257 sec_1_6664-4 income_tax regs see also vezey v united_states aftr 2d pincite4 ustc par big_number at big_number 9th cir some degree of diligence on the taxpayer’s part is required guterman v commissioner tcmemo_2008_283 even if we were to believe that the soltans had honestly believed they did not have to file a return their mistaken belief does not constitute reasonable_cause see 26_tc_528 there is no showing that advice of counsel was in fact sought or relied upon mere uninformed and unsupported belief by a taxpayer no matter how sincere that belief may be that he is not required to file a tax_return is insufficient to constitute reasonable_cause for his failure so to file affd 243_f2d_954 4th cir the soltans also argued that the couple could not file returns until they received payment on their insurance claim only then would they know the amount of their unreimbursed loss that they could claim as a sec_165 deduction see sec_1_165-1 income_tax regs taxpayer who suffers a deductible casualty_loss and has a reasonable prospect of collecting reimbursement is barred from treating the loss as sustained until the year in which it can be ascertained with reasonable certainty whether reimbursement will be forthcoming the soltans were not relieved from their obligation to file tax returns see sec_6012 finally the returns filed in date contained zeros and question marks this act demonstrates a continued unwillingness to comply with the law the soltans are therefore liable for the sec_6651 addition_to_tax for each tax_year at issue b sec_6651 late-payment addition_to_tax the irs determined that mrs soltan was liable for the sec_6651 late-payment addition_to_tax for the tax years and and that mr soltan was liable for the addition_to_tax for sec_6651 imposes an addition_to_tax for failing to pay the tax shown on a return on or before the date prescribed for payment unless such failure is due to reasonable_cause and not due to willful neglect sec_301 a proced admin regs the late-payment addition_to_tax is percent of the net amount due at the beginning of each month for each month such failure continues not to exceed percent in the aggregate sec_6651 b when a taxpayer does not file a return the irs may create a substitute return sec_6020 such a return is treated as the return filed by the taxpayer for the purposes of the sec_6651 addition_to_tax sec_6020 sec_6651 the soltans have not paid their taxes for the years in dispute they admit that they did not authorize the withholding of any income_tax and that they did not make any estimated_tax payments for the tax years at issue they did not make any_tax payments when they filed form 1040s in date the returns that the irs prepared on the soltans’ behalf for each tax_year at issue qualify as substitute for returns under sec_6020 consequently the irs has met its burden of production that the soltans are liable for the late-payment addition_to_tax for the tax years at issue the soltans have not demonstrated that they had reasonable_cause for their failure to pay the tax shown on their substitute for returns the soltans were not correct that they had a net_operating_loss that would entirely offset their income_tax_liability or that they had a right to offset their entire income_tax_liability against an amount they merely believed the federal government owed them thus they were not correct that they had no tax_liability for the years at issue the soltans did not consult a tax professional to discuss their obligation to pay income taxes in light of these theories their unsupported and uninformed mistaken beliefs even if honestly held do not constitute reasonable_cause see henningsen v commissioner supra pincite therefore the soltans are liable for the sec_6651 additions to tax for the tax years at issue c sec_6654 failure-to-pay-estimated-tax addition_to_tax the irs determined that the soltans were each individually liable for the sec_6654 addition_to_tax for failing to pay estimated income_tax for the tax_year the addition_to_tax is calculated by applying the sec_6621 underpayment interest rate to the amount of the underpayment from the due_date of each installment until april following the close of the taxable_year sec_6654 b the amount of the underpayment is for calendar-year taxpayers the excess of the required_installment less the amount if any of the installment paid on or before the due_date for the installment sec_6654 the required_installment is due at four times during the year and i sec_25 percent of the required_annual_payment sec_6654 d a a required_annual_payment is equal to the lesser of-- i percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or ii percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year clause ii shall not apply if the preceding_taxable_year was not a taxable_year of months or if the individual did not file a return for such preceding_taxable_year sec_6654 127_tc_200 affd 521_f3d_1289 10th cir the soltans did not file a return thus the clause i amount i sec_90 percent of the tax_liability for this tax_liability for is at issue in this case and our decision will fix the liability it is more complicated to compute the clause ii amount which is percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year the preceding year is but there is no evidence in the record as to whether the soltans filed a return or if they did the tax_liability shown on the return it was the irs’s burden to produce evidence of the tax shown on the return wheeler v commissioner supra pincite respondent’s burden of production under sec_7491 requires him to produce evidence that petitioner has a required_annual_payment under sec_6654 we therefore hold that the soltans are not liable for the sec_6654 addition_to_tax for 6alternatively the irs could have produced evidence that the soltans filed no return for sec_6654 clause ii not relevant if taxpayer did not file return for the preceding year the irs failed to produce such evidence iii motion to reopen the record the soltans filed a motion to reopen the record on date after the trial to introduce six documents into evidence claiming they were essential to the issues raised in their brief the six documents were a copy of the business insurance_policy issued by state farm in the names of both mr and mrs soltan for the period beginning on date and ending on date a judgment dated date by the mr soltan’s landlord carlson real_estate company against mr soltan evicting him from the leased space the soltans used to operate their gift shop the first page of a lease for retail_space between mr soltan and carlson real_estate company dated date for the term beginning on date and ending on date signature page was not attached a lease extension and modification agreement between mr soltan and carlson real_estate company dated date extending mr soltan’s lease from date until date a letter dated date from lee j smiertelny a claims manager with state farm to mr soltan and a letter dated date from mr soltan to edward b rust jr president of state farm in its objection to petitioners’ motion to reopen the record the irs argues that the standing_pretrial_order required the parties to exchange documents they expected to use at trial at least days before the first day of the trial calendar the irs argues further that the evidence at issue is not newly found matter which the petitioners were previously prevented from producing it is also not some relevant and material event that has transpired subsequent to the trial petitioners had numerous chances to provide the evidence at issue prior to trial and at trial and repeatedly refused and failed to do so the irs objects to the introduction of the evidence on the grounds that the documents are irrelevant and not authenticated it also states that to admit the letter to rust into evidence would amount to additional testimony without an opportunity for cross-examination because it was dated months after the notices of deficiency were issued in this case the irs objects to admission of the letter by smiertelny on the grounds of hearsay as its author never testified in this case reopening the record for the submission of additional evidence lies within the discretion of the court 114_tc_276 citing 401_us_321 it is the general policy of this court to try all of the issues raised in a case in one proceeding to avoid piecemeal and protracted litigation link v commissioner tcmemo_2006_146 we have recognized that proper judicial administration demands that there be an end to litigation and that bifurcated trials be avoided 79_tc_933 thus this court will not grant a motion to reopen the record unless among other requirements the evidence relied on is not merely cumulative or impeaching the evidence is material to the issues involved and the evidence probably would change the outcome of the case butler v commissioner supra pincite coleman v commissioner tcmemo_1989_248 the irs makes legitimate objections to the lack of authenticity with respect to all of the documents fed r evid even if we were to ignore such objections admission of the documents into evidence would not change the outcome of the case in favor of the soltans we therefore shall deny the soltans’ motion to reopen the record in reaching our holdings here we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
